Citation Nr: 1636787	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  08-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for severe lumbar myositis, L4-5 discectomy, initially rated as 40 percent disabling.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for tremors, including as secondary to service-connected disabilities.

4.  Entitlement to service connection for an inguinal hernia, including as secondary to service-connected severe lumbar myositis, L4-5 discectomy.

5.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU) for the rating period prior to July 30, 2014.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 2003 to May 2003 and June 2006 to March 2008; he also had active duty for training (ACDUTRA) from October 2002 to March 2003.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2015, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development and due process considerations development.  A Supplemental Statement of the Case was issued in December 2015.  

The case has been returned to the Board for appellate consideration. 

The issues of entitlement to an increased disability rating for lumbar myositis, entitlement to service connection for migraine headaches and an inguinal hernia, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Essential tremors are attributable to service.


CONCLUSION OF LAW

Essential tremors were incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As paralysis agitans, including Parkinson's disease, is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Board finds that the evidence of record demonstrates service connection for essential tremors is warranted.   The Board acknowledges that the November 2015 VA examiner found that it was less likely than not that the Veteran's essential tremors are related to his service.  However, the Board notes that the November 2015 VA examiner did not address the Veteran's continued credible complaints of and treatment for essential tremors, documented in service and in the years since.  Here, there is evidence of a disorder manifested by tremors during active duty.  The Board points out that the Veteran was seen in April 2007 with complaints of bilateral hand tremors.  Although physical examination and neurological evaluation did not reflect the presence of tremors, the diagnosis was essential tremors.  At his May 2007 VA spine examination he complained of hand tremors secondary to increased anxiety related to his back pain; the assessment was tremors of the upper extremities.

The VA examiner also failed to address the possible relationship between the Veteran's diagnosis of essential tremors during service and in the years since service.  Moreover, although the VA examiner found that there was no evidence of decreased strength or reflexes, the VA examiner noted that the Veteran presented with bilateral hand tremors of high frequency and low amplitude associated with mild rigidity of the right upper extremity.  The VA examiner noted that there was no evidence of a Parkinson's type of tremor, but found that the tremor is either an essential familial tremor or early Parkinson's disease.  To this point, the Board observes that the VA examiner's conclusion that the Veteran's essential tremors were not likely incurred in or aggravated during service is inconsistent with the in-service diagnosis of essential tremors.   Moreover, to the extent that Parkinson's disease is entitled to presumptive service connection, the VA examiner's finding that the Veteran's essential tremors may be indicative of early Parkinson's disease, demonstrates the presence of characteristic manifestations of a form of paralysis agitans within the requisite presumptive period.

The Board finds that the Veteran's reports of and treatment for essential tremors constitute credible lay statements of on-going symptoms.  To this point, the Board points out that the Veteran was treated for essential tremors in service and reported experiencing tremors at his May 2007 VA examination; he also reported a history of continued tremors of the upper extremities in the years since service.  In short, the current diagnosis of essential tremors is consistent with the Veteran's history.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's essential tremors are related to his service.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for essential tremors is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for essential tremors is granted. 


REMAND

The Board acknowledges that the Veteran was afforded VA examinations in May 2007 and April 2010 regarding his lumbar myositis, L4-5 discectomy.   Nonetheless, the Veteran asserts that the symptoms of his service-connected lumbar myositis, L4-5 discectomy, are more severe than presently evaluated.  The Veteran has not been provided a VA examination which considers the severity of his service-connected disability.   Given that the most recent VA compensation and pension examination is over 5 years old, the Board is of the opinion that a new VA examination should be scheduled to accurately evaluate the current severity of the service-connected lumbar myositis, L4-5 discectomy, on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the aforementioned VA examination reports reveal that range of motion testing for the spine in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

The Veteran asserts that he has migraine headaches and an inguinal hernia (or residuals thereof) which are related to his service.  With regard to the claim for service connection of an inguinal hernia, the Veteran alleges service connection on a direct basis and as secondary to service-connected lumbar myositis.  The Board observes that there is evidence that the Veteran has been treated for migraine headaches and underwent surgical repair of an inguinal hernia.  VA treatment notes indicate a history of migraines since November 2005 and a history of left inguinal herniorrhaphy in August 2005.  In addition, service treatment records dated December 2002 and April 2003 reflect complaints of headaches.  Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding the claims for service connection of migraine headaches and inguinal hernia.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claims on appeal for the rating period since October 2015 should be associated with the Veteran's claims file.  

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   The Board notes that the Veteran was awarded TDIU in a February 2015 rating decision, effective July 30, 2014.  However, the Veteran, prior to the award of TDIU, repeatedly alleged that his service-connected disabilities, including his service-connected lumbar myositis, L4-5 discectomy, precluded him from obtaining or maintaining gainful employment. Therefore, a TDIU claim for the rating period prior to July 30, 2014 is reasonably raised by the record in this case.  This TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU for the rating period prior to July 30, 2014 and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU. 

After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period since October 2015.

3.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar myositis, L4-5 discectomy.  

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected lumbar myositis, L4-5 discectomy on his occupational functioning and daily activities.  

In particular, the VA spine examination must include range of motion testing for the lumbar spine in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

4.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any migraine headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current migraine headaches are related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

5.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any inguinal hernia (or residuals thereof) that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should provide opinions as to:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any current inguinal hernia, or residuals thereof, is related to any event or injury during military service.  

b.  For the inguinal hernia, or residuals thereof, that is not related to an in-service injury or event:  whether it is at least as likely as not that (a 50 percent probability or greater) any such disorder is proximately due to or has been aggravated (permanently worsened beyond normal progression) by service-connect lumbar myositis, L4-5 discectomy.

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of the inguinal hernia, or residuals thereof, is attributable to service-connected disabilities.

c.  To the extent that the Veteran underwent an inguinal hernia repair in August 2005, prior to his final period of active duty, the VA examiner is requested to opine whether there were any residuals of the hernia repair, and if so, whether any such residuals were clearly and unmistakably NOT aggravated beyond the natural progression of the disability during his June 2006 to March 2008 period of service.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

6.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


